Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur in both paragraphs of the syllabus, and in the excellent analysis of the law supporting the legal propositions therein contained. However, I dissent from the judgment of reversal which is based upon the assessment that “[c]lose scrutiny of the complaint and a review of the record in this case does not support the court of appeals’ determination that the complaint alleged sufficient acts to state a claim for punitive damages or that the facts apparent from the record support the claim for punitive damages.” This conclusion is unfounded. The facts pleaded as well as the evidence in the record support a punitive damages claim.
Civ. R. 8 (A) requires only that a pleading contain a short and plain statement of the claim showing that the pleader is entitled to relief. Civ. R. 8 (E) requires that each averment of a pleading be simple, concise and direct, and that no technical forms of pleading are required. Paragraphs Nos. 7 and 9 of the complaint allege the willful and wrongful conduct of defendant, resulting in special damages to plaintiffs, within the requirements of Civ. R. 8. For example, plaintiffs allege that tortious conduct caused a complete draining of plaintiffs’ life savings and the imminent forced sale of plaintiffs’ home. Allegations that an insurer’s conduct in refusing to pay a claim is willful and wrongful, even averring special damages flowing therefrom, is sufficient to state a claim for punitive damages. Furthermore, the aggravating circumstances which allow a jury to award punitive damages are evidentiary in nature, and do not belong in a pleading which is required by Civ. R. 8 (E) to be a short and plain statement.
In my view, the record contains sufficient evidence to raise a jury issue that appellant acted with actual malice and in bad faith in determining that coverage was based on the convalescent care facility as opposed to the hospital care claim. Accordingly, the punitive damages award of the jury is supported by the evidence.
The theory of punitive damages rests on the grounds of public policy, a policy which seeks to promote the public safety and to punish a willful wrongdoer in holding him up as an example to others in order to deter them *281from offending in a like manner. Atlantic & Great Western Ry. Co. v. Dunn (1869), 19 Ohio St. 162, 170. As a corollary, punitive damages are allowable for bad faith acts of an insurer. The court of appeals’ judgment should be affirmed in its entirety.